Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8-13, 15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and evidence provided by Britannica and Polymer Database.
Regarding claims 1, 3, 17, 19, 21 and 23, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to polyolefin substrate (col. 9, lines 1-6), preferably a biaxially oriented (that is, biaxially stretched) 
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).
Polymer Database (“Poly(vinyl alcohol)”, accessed 15 Sep. 2021) discloses the density of polyvinyl alcohol varies between 1.26 and 1.33 g/mL (page 1, Thermo-Physical Properties table), so an approximate density is 1.3 g/mL.
Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
Claim 1 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Although Kotani does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani meets the requirements of the claimed coating layer, Kotani clearly meet the requirements of the present claim(s).
Kotani teaches the use of a synthetic mica with sodium ions (col. 12, lines 5-7).
Kotani does not disclose the use of a sodium fluortetrasilicic mica, the water vapor permeability of his laminate, nor the laminate strength between his coating and the first base material film.
Fox teaches an aqueous coating composition comprising a synthetic tetrasilicic fluoromica clay (fluortetrasilicic mica) (Abstract and paragraph 0008).
Given that Kotani and Fox are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mica taught by Fox in the laminate of Kotani.  Since Kotani and Fox are both drawn to aqueous coatings for barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using the mica taught by Fox in the laminate of Kotani.  Further, Fox teaches that the synthetic clay improves the ability to the resulting coating to 
Kotani in view of Fox does not disclose the water permeability and laminate strength of his laminates.  However, given that the gas barrier film of Kotani in view of Fox has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as the claimed invention coated onto the same biaxially oriented polymer, the gas barrier coating of Kotani in view of Fox would inherently have the same water and laminate strength as the claimed invention, and therefore, would fall within the claimed ranges for water permeability and laminate strength. 
Regarding claim 8, Kotani in view of Fox teaches the elements of claim 1, and Kotani teaches that his gas barrier films had oxygen permeability values of 0.2 cc/m2/day or less (claim 17).
Kotani in view of Fox does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Kotani in view of Fox has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as the claimed invention coated onto the same biaxially oriented polymer, and further, the gas permeability of Kotani’s gas barrier films as made are 0.2 cc/m2/day or less (claim 17), the gas barrier coating of Kotani in view of Fox would inherently have the same oxygen permeability after a 5% MD elongation as the claimed invention, and therefore, would fall within the claimed range of oxygen permeability. 

Claims 5, 10-13, 15, 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Bruchmann et al. (US Patent Application 2005/0147834 A1, published 07 Jul. 2005, hereinafter Bruchmann) and Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and evidence provided by Britannica and Polymer Database.
Regarding claims 5, 10-13, 15, 18, 20, 22, and 24, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to polyolefin substrate (col. 9, lines 1-6), preferably a biaxially oriented (that is, biaxially stretched) polypropylene (col. 9, lines 27-28).  Kotani teaches the high hydrogen-bonding resin is PVOH (col. 6, lines 45-48) with a degree of polymerization of 100 to 5000 (col. 7, lines 34-36) and degree of saponification of 98 mole% or more (col. 7, lines 30-34).  Further, given that PVOH contains hydroxyl groups, it necessarily has some degree of water solubility.
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).

Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
Claim 10 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Kotani does not disclose an ink layer in his gas barrier film, a second polymeric film, an adhesive layer between the first and second polymeric film, and an ink layer between the coating layer and the adhesive layer.
Bruchmann teaches a multilayer material for product packaging comprising at least a polymeric material film, a print layer, and second film (paragraphs 0015-0018).  Bruchmann teaches the two films can be polypropylene (paragraphs 0025 and 0030).  Bruchmann teaches that the two films can be coated (paragraph 0029), and his multilayer material may comprise adhesive layers used to join some or all of the layers to one another (paragraph 0036).  Therefore, Bruchmann teaches a multilayer material with the configuration:
Coated PP film – adhesive layer - ink layer – coated PP film
or its mirror image:
Coated PP film – ink layer – adhesive layer – coated PP film

It is the examiner’s position that it would have been obvious for one of ordinary skill in the art to orient the gas barrier film of Kotani with the barrier layer on the interior surface of the multilayer structure of Kotani in view of Bruchmann in order to protect the barrier layer, thereby, arriving at the configurations:
(first) PP film – coating - adhesive layer - ink layer – (second) PP film (claim 11 of the current invention)
(first) PP film – coating -– ink layer – adhesive layer – (second) PP film (claim 12 of the current invention)
and the claimed invention.
Although Kotani in view of Bruchmann does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani in view of Bruchmann meets the requirements of the claimed coating layer, Kotani in view of Bruchmann clearly meet the requirements of the present claim(s).
Kotani teaches the use of a synthetic mica with sodium ions (col. 12, lines 5-7).
Kotani in view of Bruchmann does not disclose the use of a sodium fluortetrasilicic mica, the water vapor permeability of his laminate, nor the laminate strength between his coating and the first base material film.
Fox teaches an aqueous coating composition comprising a synthetic tetrasilicic fluoromica clay (fluotetrasilicic mica) (Abstract and paragraph 0008).
Given that Kotani and Fox are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mica taught by Fox in the laminate of Kotani in view or Bruchmann.  Since Kotani and Fox are both drawn to aqueous coatings for barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using the mica taught by Fox in the laminate of Kotani in view of Bruchmann.  Further, Fox teaches that the synthetic clay improves 
Kotani in view of Bruchmann and further in view of Fox does not disclose the water permeability and laminate strength of his laminates.  However, given that the gas barrier film of Kotani in view of Bruchmann and further in view of Fox has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as the claimed invention coated onto the same biaxially oriented polymer, the gas barrier coating of Kotani in view of Bruchmann and further in view of Fox would inherently have the same water and laminate strength as the claimed invention, and therefore, would fall within the claimed ranges for water permeability and laminate strength. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and further in view of Kaminaga et al. (US Patent Application 2014/0370270 A1, published 18 Dec. 2014, hereinafter Kaminaga).
Regarding claim 6, Kotani in view of Fox teaches the elements of claim 1.
Kotani does not disclose a separate heat seal layer.
Kaminaga teaches that a gas barrier film with a heat sealing layer (paragraph 0082).
Given that Kotani, Fox, and Kaminaga are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heat seal layer as taught by Kaminaga in the laminate of Kotani in view of Fox.  Since Kotani, Fox, and Kaminaga are drawn to aqueous coatings for .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and further in view of van Essche et al. (“New highly efficient silica anti-blocking aids for PE and PP films,” J.Plast.Films & Sheet., Vol. 16, pp. 155-168, published April 2000, hereinafter van Essche).
Regarding claim 9, Kotani in view of Fox teaches the elements of claim 1, and Kotani teaches that the resin may contain various additives (col. 10, lines 3-7).
Kotani in view of Fox does not disclose the inclusion of a blocking agent in his resin base film.
Van Essche teaches a synthetic silica as an anti-blocking agent for polyethylene and polypropylene films (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-blocking agent as taught by van Essche in the resin of the substrate of the gas barrier film of Kotani in view of Fox.  Van Essche teaches that it is often difficult to separate two film layers, and if anti-blocking aids are added, the anti-blocking aids create a micro-rough surface which reduces the adhesion between film layers and consequently the blocking force (page 155, Introduction section, 1st paragraph).  Further, van st paragraph).
It is the examiner’s position that since the anti-blocking additive is mixed into the bulk polymer of the resin base film of Kotani in view of Fox, the anti-blocking agent would exist on the coating-side of the substrate film of Kotani in view of Fox and further in view of van Essche.

Response to Arguments
Applicant's arguments filed 08 Feb. 2022 have been fully considered.  Applicant’s amendments overcame the rejections based on Toda and Kaminaga as the primary references.  Applicant’s amendments did not overcome the prior art of Kotani, and they have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 3, 8, 10, 11, 12, and 15, cancelled claims 2, 4, 7, 14, and 16, and added claims 17-24.
Applicant argues that Kotani does not teach the claimed sodium fluortetrasilicic mica nor the water vaper permeability.
However, as presented above Fox teaches the use of this mica.
Given the laminate of Kotani in view of Fox has the same coating with the same mica of the same size and aspect ratio and in the same amounts and a PVOH with the same level of saponification and degree of polymerization on a base material of the same biaxially oriented film as the claimed invention then the laminate of Kotani in view of Fox would inherently have the same water vapor permeability as the claimed invention.
Applicant argues that their results are surprising and unexpected, based on comparing the performance of the films of Examples 2, 3, 5, 6, and 9 with those of Example 7 and Comparative Examples 1 and 2.
However, the data is not commensurate with the scope of the present claims given that the data uses a single PVOH (with a single degree of polymerization), mica with sizes of 0.5-2 [Symbol font/0x6D]m, mica content of 30-35 wt.%, and layer thicknesses of 0.35-1 [Symbol font/0x6D]m, coated onto one type of film, whereas the independent claims 1 and 10 encompass a coating with 30-40 wt.% mica with a size of 1.5-2.5 [Symbol font/0x6D]m, a PVOH with a degree of polymerization from 1,100 to 2,300, coated onto any biaxially stretched film with a coating layer thickness of 0.2-0.5 [Symbol font/0x6D]m.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inagaki et al. (JP 2003/094574 A, published 03 Apr. 2003) teaches a fluoromica-PVOH coating to produce a barrier film.  Imai et al. (JP 2004/181756 A, published 02 Jul. 2004) teaches a mica-PVOH coating to produce a gas-barrier film.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787